DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed 03/09/2022; claims 27 – 46 are pending; claims 1 - 26 have been cancelled.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 27 – 46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Is the claimed invention a statutory category of invention?
Claims 27, 39, 46 are directed to a method of facilitating learning (Step 1, Yes).  

Step 2A, Prong 1: Does the claim recite an abstract idea?
The limitation of steps: identify an object type associated with the identification code, wherein the object type corresponds to a physical object to which the identification tag is coupled; determine an interaction response level based on the user level associated with the user profile; determine a response to be delivered to the user based on both the object type and the interaction response level as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  This type of mental process can be practically performed in the human mind, and is in fact performed in the human mind on a daily basis, for instance by a teacher may identifying mentally an object type (e.g., textbook, paper, pencil, ruler … uses in a classroom) associated with the identification code; determining mentally an interaction response level based on the user level associated with the user profile (a student’s proficiency level); determining mentally an activity to be delivered to the user based on both the object type (e.g., textbook, paper, pencil, ruler … uses in a classroom) and the interaction response level (a student’s proficiency level).  Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52.  The mere nominal recitation of “at a computing device” (claim 27), “a sensor component” or “a sensor device” (claim 27, 39, 46), “a processor; and memory accessible to the processor and storing executable code” (claim 39) and “A kit” (claim 46) performing these steps does not take the claim limitation outside of the mental processes grouping. Thus, the claim recites a mental process (Step 2A, Prong 1: yes).

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Per the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim as a whole integrates the recited judicial exception into a practical application of that exception, a claim is not "directed to" a judicial exception. Alternatively, a claim that does not integrate a recited judicial exception into a practical application is directed to the exception. Evaluating whether a claim integrates an abstract idea into a practical application is performed by a) identifying whether there are any additional elements recited in the claim beyond the abstract idea, and b) evaluating those additional elements individual and in combination to determine whether they integrate the abstract idea into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. Exemplary considerations indicative that an additional element (or combination of elements) may have or has not been integrated into a practical application are set forth in the 2019 PEG.
With respect to the instant claims, claims 27, 39, 46 recite the additional elements of: at a computing device, a sensor component, a sensor device; claim 32 recites “an output device external to the computing device”; claim 39 recites “A computing device for facilitating learning, the computing device comprising: a processor; and memory accessible to the processor and storing executable code, wherein when the executable code is executed by the processor”; claim 40 recites “a communications module”; claim 42 recites “a tag sensor module”.  The limitations of the tag sensor and sensor device configured to record identification card consist of steps of mere data acquisition which is extra solution activity that does not provide a practical application of an abstract method.  
The limitation of output component and output device used to generate media consists of a step of generic data output which is a form of insignificant extra solution activity. It is particularly noted that the use of a computing device "as a tool" to perform an abstract method and steps that only amount to extra solution activity are indicated in the 2019 PEG as examples that an additional element has not been integrated into a practical application.  Even in combination, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits, such as an improvement to a computing system, on practicing the abstract idea (STEP 2A, Prong 2: NO). 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claim 27 recites the additional elements: claims 27, 39, 46 recite the additional elements of: at a computing device, a sensor component, a sensor device; claim 32 recites “an output device external to the computing device”; claim 39 recites “A computing device for facilitating learning, the computing device comprising: a processor; and memory accessible to the processor and storing executable code, wherein when the executable code is executed by the processor”; claim 40 recites “a communications module”; claim 42 recites “a tag sensor module” set forth above for Step 2A, Prong 2.  Regarding these limitations:  Applicant’s specification only describes these features in a highly generic manner by stating that "ID tags 110 may be near field communication (NFC) tags, and identification codes 115 may be configured to be readable by an NFC reader device. In some embodiments, identification codes 115 may be visual codes such as barcodes or QR codes; magnetic tags; Bluetooth beacons, Wi-Fi enabled devices, infra-red readable codes, or another type of code carrying data capable of being read by sensor device 120 using contact based or contactless communication. In some embodiments, identification code 115 may be written to ID tag 110 when each tag 110 is initialised during manufacture, and may be a permanent or persistent identification code that is uneditable and un-rewritable" in the Applicant’s PG pub, [0062].  Applicant further recites “Processor 121 may comprise one or more microprocessors, central processing units (CPUs), application specific instruction set processors (ASIPs), or other processor capable of reading and executing instruction code.” in the Applicant’s PG pub, [0064], [0069]).  Dependent claims 28 – 38, 40 – 45 inherit the deficiencies of their respective parent claims through their dependencies and do not recite additional limitations sufficient to direct the claims to more than the claimed abstract idea, and are thus rejected for the same reasons.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27 - 29, 31, 33 - 37, 39, 42 - 43 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Niemi et al. (US 2016/0293036 A1) in view of Kulack (US 2003/0124493 A1).
Re claims 27, 39, 46:
27. Niemi teaches a computer implemented method of facilitating learning (Niemi, Abstract), the method comprising: 
receiving, at a computing device, data indicative of a user profile, the user profile being associated with a user level of a user of the computing device (Niemi, Abstract, “determine a user's level of proficiency in a specific area”; [0080], “a database associated with the user's records”; [0085], “The user's response(s), data, and the calculated ability are stored in a storage medium 1715”; [0088], “they can analyze the data on different users of the cohort or of different cohorts and track performance”; fig. 12; [0002], “carried out by a processor”); 
receiving, at the computing device from a sensor component, sensor data indicative of an interaction between an identification tag and the sensor component, wherein the identification tag comprises an identification code (Niemi, FIGS 19A – 19B; [0088], “For identification, the user inputs either manually a name or identification, inserts a thumb or other personal item into a biometric reader, scans an identification card or bar code or identification information”); 
identifying, via the computing device, an object associated with the identification code (Niemi, figs. 14 - 15; i.e., fig. 14 obtains a student’s record (i.e., fig. 14, 1406); fig. 15, 1506, 1507 are 1508 are different item types selected by IRT based on the student’s record); 
determining, via the computing device, an interaction response level based on the user level associated with the user profile (Niemi, [0062], “The customized engine estimates each student’s or user’s ability based on the user’s responses to previous questions, and selects new items that best match the student’s ability”; figs. 14 – 15; i.e., fig. 14, 1406, “Get Previous Ability Estimate(B)”; [0080] – [0082]; the item is selected based on the user’s ability (the user level)); 
determining, via the computing device, a response to be delivered to the user based on the interaction response level (Niemi, fig. 14; 1414, “Select Item”; 1415, “Display Item”; fig. 15, 1506, 1507, 1508 show different item type); and 
causing the response to be delivered to the user by the computing device (Niemi, fig. 14; 1414, “Select Item”; 1415, “Display Item”; [0081], “The item is then displayed 1415, e.g., on a computer monitor or display screen, mobile device screen, television screen, or other display device. Upon display 1415, there is either an input option for the user's response or a pause, or a system timeout 1416”). 

39. A computing device for facilitating learning (Niemi, Abstract), the computing device comprising: 
a processor; and memory accessible to the processor and storing executable code, wherein when the executable code is executed by the processor, the processor is caused to (Niemi, [0110]): 
receive data indicative of a user profile, the user profile being associated with a user level of a user of the computing device (Niemi, Abstract, “determine a user's level of proficiency in a specific area”; [0080], “a database associated with the user's records”; [0085], “The user's response(s), data, and the calculated ability are stored in a storage medium 1715”; [0088], “they can analyze the data on different users of the cohort or of different cohorts and track performance”; fig. 12; [0002], “carried out by a processor”); 
receive, from a sensor component, sensor data indicative of an interaction between an identification tag and the sensor component, wherein the identification tag comprises an identification code (Niemi, [0088], ‘For identification, the user inputs either manually a name or identification, inserts a thumb or other personal item into a biometric reader, scans an identification card or bar code or identification information”); 
identify an object associated with the identification code (Niemi, figs. 14 - 15; i.e., fig. 14 obtains a student’s record (i.e., fig. 14, 1406); fig. 15, 1506, 1507 are 1508 are different item types selected by IRT based on the student’s record); 
determine an interaction response level based on the user level associated with the user profile (Niemi, [0062], “The customized engine estimates each student’s or user’s ability based on the user’s responses to previous questions, and selects new items that best match the student’s ability”; figs. 14 – 15; i.e., fig. 14, 1406, “Get Previous Ability Estimate(B)”; [0080] – [0082]; the item is selected based on the user’s ability (the user level)); 
determine a response to be delivered to the user based on both the object type and the interaction response level (Niemi, fig. 14; 1414, “Select Item”; 1415, “Display Item”; fig. 15, 1506, 1507, 1508 show different item type); and 
causing the response to be delivered to the user (Niemi, fig. 14; 1414, “Select Item”; 1415, “Display Item”; [0081], “The item is then displayed 1415, e.g., on a computer monitor or display screen, mobile device screen, television screen, or other display device. Upon display 1415, there is either an input option for the user's response or a pause, or a system timeout 1416”). 

46. A kit for facilitating learning via interaction with objects in an environment (Niemi, Abstract; [0110]); the kit comprising: 
at least one identification tag comprising an identification code (Niemi, [0088], ‘For identification, the user inputs either manually a name or identification, inserts a thumb or other personal item into a biometric reader, scans an identification card or bar code or identification information”); 
a sensor device configured to read the identification code of the at least one identification tag and communicate the identification code to a computing device (Niemi, [0088], ‘For identification, the user inputs either manually a name or identification, inserts a thumb or other personal item into a biometric reader, scans an identification card or bar code or identification information”); and 
at least one media device configured to receive output media from the computing device and to deliver the output media to a user (Niemi, fig. 14; 1414, “Select Item”; 1415, “Display Item”; [0081], “The item is then displayed 1415, e.g., on a computer monitor or display screen, mobile device screen, television screen, or other display device. Upon display 1415, there is either an input option for the user's response or a pause, or a system timeout 1416”).

Niemi teaches an identification and identification tag of a student (Niemi, [0088]).  Niemi does not explicitly disclose receiving, at the computing device from a sensor component, sensor data indicative of an interaction between an identification tag and the sensor component, wherein the identification tag comprises an identification code configured and arranged to communicate with the computing device as at least part of the sensor data;  identifying, via the computing device, an object type associated with the identification code, wherein the object type corresponds to a physical object to which the identification tag is coupled; determining, via the computing device, a response to be delivered to the user based on both the object type and the interaction response level; and

Kulack teaches an invention related to personal time management devices.  Kulack further teaches 
receiving, at the computing device from a sensor component, sensor data indicative of an interaction between an identification tag and the sensor component, wherein the identification tag comprises an identification code configured and arranged to communicate with the computing device as at least part of the sensor data (Kulack, fig. 1, 38, 40; [0024] – [0025]; [0039] – [0040]; [0039], “an ID tag sensor 36 for detecting the absence or presence of ID tags attached to various equipment. Students apply ID tags to equipment such as books, calculators, sporting goods, musical instruments, etc.”);  
identifying, via the computing device, an object type associated with the identification code, wherein the object type corresponds to a physical object to which the identification tag is coupled; 
determining, via the computing device, a response to be delivered to the user based on both the object type and the interaction response level (Kulack, fig. 3, 88 – “Required Articles” – Object Type; 86 – “Difficulty” – Interaction Response Level; [0021], “equipment required”; [0040], “the device will associate that ID tag with a scientific calculator”; [0054], “sensing the ID tags, and thereby the equipment the ID tags are attached to … a listing of the equipment required for upcoming appointments is referenced” and Kulack, fig. 3, 86 – “Difficulty” – Interaction Response Level; [0021]; [0035], “physics 101 associated equipment consists of a scientific calculator, a physics book, and a physics workbook, all of which have ID tags attached to them. Preference information may also include preferences for study habits. For example, a student may find that they need a certain number of minutes of study time for each rating level or rank of difficulty that assignments have. Another example is that for each level of importance or difficulty for a test”; the activities delivers to the students are based on the both the required equipment (object type) and the preference information (i.e., difficulty, rating level, rank …etc.) about the student (interaction response level)). 
[Claim 46] the identification code being associated with an object type that corresponds to a physical object to which the identification tag is to be coupled (Kulack, [0024] – [0025]; [0035], “the equipment associated with each class, e.g., physics 101 associated equipment consists of a scientific calculator, a physics book, and a physics workbook, all of which have ID tags attached to them”; [0039]; [0040], “The student then enters a description for piece of equipment 2 (44), e.g., scientific calculator, into the device 18. Now whenever device 18 senses the wireless signature of ID tag 40, the device will associate that ID tag with a scientific calculator”; ID tag (identification code) associated with scientific calculator (object type))

Therefore, in view of Kulack, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/device/kit described in Niemi, by providing learning instruction associated with a physical object associate as taught by Kulack, in order to select appropriate equipment for each activity, remind a student to bring the required equipment (Kulack, [0003]; [0054] – [0055]) and keep track of the inventory each piece of equipment (Kulack, [0039]). 

Re claims 28 - 29:
28. The method of claim 27, wherein receiving data indicative of a user profile comprises receiving user credentials entered by the user during a login process (Niemi, [0093]; [0088]). 

29. The method of claim 27, wherein the sensor component is integral with the computing device (Niemi, [0088], ‘For identification, the user inputs either manually a name or identification, inserts a thumb or other personal item into a biometric reader, scans an identification card or bar code or identification information”; the biometric reader and card scanner are integrated with the computer systems). 

Re claim 31:
31. The method of claim 27, wherein causing the response to be delivered to the user comprises transmitting the response to the user from an output component of the computing device (Niemi, fig. 14; 1414, “Select Item”; 1415, “Display Item”; [0081], “The item is then displayed 1415, e.g., on a computer monitor or display screen, mobile device screen, television screen, or other display device. Upon display 1415, there is either an input option for the user's response or a pause, or a system timeout 1416”). 

Re claim 33:
33. The method of claim 27, further comprising, before determining a response to be delivered to the user, modifying the interaction response level based on interaction history data retrieved from a database (Niemi, Abstract, “determine a user's level of proficiency in a specific area”; [0080], “a database associated with the user's records”; [0085], “The user's response(s), data, and the calculated ability are stored in a storage medium 1715”; [0088], “they can analyze the data on different users of the cohort or of different cohorts and track performance”; fig. 12). 

Re claim 34:
34. The method of claim 27, wherein the object type is identified based on matching the identification code to an identification code stored in a database of associated identification codes and object types (Kulack, [0024] – [0025]; [0035], “the equipment associated with each class, e.g., physics 101 associated equipment consists of a scientific calculator, a physics book, and a physics workbook, all of which have ID tags attached to them”; [0039]; [0040], “The student then enters a description for piece of equipment 2 (44), e.g., scientific calculator, into the device 18. Now whenever device 18 senses the wireless signature of ID tag 40, the device will associate that ID tag with a scientific calculator”; ID tag (identification code) associated with scientific calculator (object type)). 

Re claim 35:
35. The method of claim 27, further comprising: identifying whether the response to be delivered includes a variable field; and if the response to be delivered includes a variable field, retrieving appropriate data to insert into the variable field, to complete the response (Niemi, fig. 19A, 1909, “Item Attempt”; fig. 19B, 1913, “Item”, “Type”, “Direction” … ). 

Re claims 36 - 37:
36. The method of claim 27, further comprising: determining that a further interaction has occurred; and generating a further response and causing the response to be delivered.  37. The method of claim 36, wherein determining that a further interaction has occurred comprises receiving a signal from the sensor component, wherein the sensor component is integral with the computing device (Niemi, figs. 14 – 15; 1416, “Student Response, Pause Or Timeout”; further item may be selected based on the student response; [0081], “Upon display 1415, there is either an input option for the user's response or a pause, or a system timeout 1416”; an input device is a sensor; [0088], ‘For identification, the user inputs either manually a name or identification, inserts a thumb or other personal item into a biometric reader, scans an identification card or bar code or identification information”; the biometric reader and card scanner are integrated with the computer system). 

Re claim 42:
42. The computing device of claim 39, further comprising a tag sensor module, wherein the tag sensor module comprises the sensor component (Niemi, [0088], ‘For identification, the user inputs either manually a name or identification, inserts a thumb or other personal item into a biometric reader, scans an identification card or bar code or identification information”). 

Re claim 43:
43. The computing device of claim 39, further comprising an output module, wherein the computing device causes the response to be delivered to the user by outputting the response via the output module (Niemi, fig. 14; 1414, “Select Item”; 1415, “Display Item”; [0081], “The item is then displayed 1415, e.g., on a computer monitor or display screen, mobile device screen, television screen, or other display device. Upon display 1415, there is either an input option for the user's response or a pause, or a system timeout 1416”). 

Claims 30 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Niemi et al. (US 2016/0293036 A1) in view of Kulack (US 2003/0124493 A1) as applied to claims 27 and 36 above, and further in view of Yaskin (US 2009/0280463 A1).
Re claims 30 and 38:
30. The method of claim 27, wherein the sensor component is part of a sensor device external to the computing device (Niemi, [0088], ‘For identification, the user inputs either manually a name or identification, inserts a thumb or other personal item into a biometric reader, scans an identification card or bar code or identification information”).  38. The method of claim 36, wherein determining that a further interaction has occurred comprises receiving a signal from the sensor component, where the sensor is part of a sensor device (Niemi, [0088], ‘For identification, the user inputs either manually a name or identification, inserts a thumb or other personal item into a biometric reader, scans an identification card or bar code or identification information”). 

Niemi does not explicitly receiving data indicative of user interaction with an identification tag comprises receiving data from a sensor device external to the computing device.  Yaskin teaches computer software and hardware systems, and, in particular, relates to systems and methods for assessing student performance in achieving learning outcomes (Yaskin, Abstract).   Yaskin further teaches 30. The method of claim 27, wherein receiving data indicative of user interaction with an identification tag comprises receiving data from a sensor device external to the computing device, the sensor device comprising a sensor component.  38. The method of claim 36, wherein determining that a further interaction has occurred comprises receiving a signal from a sensor device to the computing device, the sensor device comprising a sensor component (Yaskin, fig. 1, 120, “Event Registration System” (sensor device external to the computing device), 126, “Student Computer”; [0033], “System 102 may be communicatively coupled to one or more registration systems 120, which may be a card reader, proximity reader, or other suitable system configured to capture information from student identification card 122, student digital device 124 (e.g., cellular phone, personal digital assistant, handheld computing device, laptop computer, etc.), or student computer 126”; the card reader, proximity reader … etc. are external to the student computer).   Therefore, in view of Yaskin, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Niemi, by providing the external reader as taught by Yaskin, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.   It has been known in the art to provide external and removable reader to a computer via interface. 

Claims 32, 40 – 41 and 44 – 45 are rejected under 35 U.S.C. 103 as being unpatentable over Niemi et al. (US 2016/0293036 A1) in view of Kulack (US 2003/0124493 A1) as applied to claims 27 and 38 above, and further in view of Coffman et al. (US 2017/0199631 A1).
Re claims 40 – 41, 44 – 45:
Niemi teaches 40. The computing device of claim 39, further communications between the computing device and at least one external device (Niemi, fig. 7, “Learner”; [0110] - [0111], “multiple processors are linked over an electronic communications network, such as the Internet”; an electronic communications network is an external device facilitate communications between server and learner computer).  41. The computing device of claim 39, wherein communications between the computing device and a sensor device (Niemi, [0088], “FIGS. 19A and 19B show an example backend process according to an embodiment of the present invention … The computer system determined the role 1902 of the user, and authenticate the necessary permission or authentication 1903”), and wherein sensor device comprises the sensor component (Niemi, [0088], ‘For identification, the user inputs either manually a name or identification, inserts a thumb or other personal item into a biometric reader, scans an identification card or bar code or identification information”).  44. The computing device of claim 40, wherein communications between the computing device and a media device, and wherein the computing device causes the response to be delivered to the user by communicating the response to the media device (Niemi, fig. 14; 1414, “Select Item”; 1415, “Display Item”; [0081], “The item is then displayed 1415, e.g., on a computer monitor or display screen, mobile device screen, television screen, or other display device. Upon display 1415, there is either an input option for the user's response or a pause, or a system timeout 1416”; [0111], “a portable device having connectivity to a communications system to interface with a user to obtain specific data, push or allow for a pull, of that specific data by a device such as a processor, server, or storage location”).   45. The computing device of claim 40, wherein communications between the computing device and a cloud server, and wherein the computing device determines a response to be delivered based on the object type and the interaction response level by communicating the object type and the interaction response level to the cloud server (Kulack, [0024] – [0025]; [0035], “the equipment associated with each class, e.g., physics 101 associated equipment consists of a scientific calculator, a physics book, and a physics workbook, all of which have ID tags attached to them”; [0039]; [0040], “The student then enters a description for piece of equipment 2 (44), e.g., scientific calculator, into the device 18. Now whenever device 18 senses the wireless signature of ID tag 40, the device will associate that ID tag with a scientific calculator”; ID tag (identification code) associated with scientific calculator (object type)), and receiving a response to be delivered from the cloud server (Niemi, fig. 14; 1414, “Select Item”; 1415, “Display Item”; [0081], “The item is then displayed 1415, e.g., on a computer monitor or display screen, mobile device screen, television screen, or other display device. Upon display 1415, there is either an input option for the user's response or a pause, or a system timeout 1416”; [0111], “a portable device having connectivity to a communications system to interface with a user to obtain specific data, push or allow for a pull, of that specific data by a device such as a processor, server, or storage location”;  Niemi’s claim 4, “a cloud based storage medium”). 

Niemi does not explicitly disclose a communications module is configured to facilitate communications.  Coffman teaches a method includes receiving a request to display device status information for participant devices corresponding to participants in a group included on a roster, wherein a participant in the group is associated with a participant (student) device (Coffman, Abstract).  Coffman further teaches a communications module (Coffman, fig. 1A, 118, “Peripheral Interface”) is configured to facilitate communications between computer and devices (such as external device, a sensor device, a media device, and a cloud server) (Coffman, fig. 1A, 118 “Peripheral Interface”; 166, 116, 167 ... are sensor devices; 108 and 124 are network interface to a cloud; 112 and 110 are media device).  Therefore, in view of Coffman, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Niemi, by providing the communications module as taught by Coffman, since Coffman suggests that peripherals interface can be used to couple input and output peripherals of the device to CPU(s) and memory.  The one or more processors run or execute various software programs and/or sets of instructions stored in memory to perform various functions for device and to process data (Coffman, [0045]).

Re claim 32:
32. The method of claim 27, wherein causing the response to be delivered to the user comprises transmitting the response to an output device to the computing device (Niemi, fig. 14; 1414, “Select Item”; 1415, “Display Item”; [0081], “The item is then displayed 1415, e.g., on a computer monitor or display screen, mobile device screen, television screen, or other display device. Upon display 1415, there is either an input option for the user's response or a pause, or a system timeout 1416”; [0111], “a portable device having connectivity to a communications system to interface with a user to obtain specific data, push or allow for a pull, of that specific data by a device such as a processor, server, or storage location”). 

Niemi does not explicitly disclose an output device external to the computing device.  Coffman teaches Niemi’s deficiency (Coffman, [0104], “In conjunction with touch-sensitive display system 112, display system controller 156, contact module 130, graphics module 132, audio circuitry 110, speaker 111, RF circuitry 108, and browser module 147, video and music player module 152 includes executable instructions that allow the user to download and play back recorded music and other sound files stored in one or more file formats, such as MP3 or AAC files, and executable instructions to display, present or otherwise play back videos (e.g., on touch-sensitive display system 112, or on an external display connected wirelessly or via external port 124)”).  Therefore, in view of Coffman, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Niemi, by providing the external display as taught by Coffman, since it was known in the art to expand the system by provide a bigger external display than the integrated display. 

Response to Arguments
Applicant's arguments filed 3/9/2022 have been fully considered but they are not persuasive. 
Applicant argues:
Applicants have amended claims 27 to recite additional components such as a sensor component and an identification tag, and further clarified the interaction between the sensor component, the identification tag and the computing device. Claim 39 has been amended in a similar manner. Applicants submit that the §101 rejections are now moot and respectfully request the withdrawal of these rejections.
With respect to the instant claims, claims 27, 39, 46 recite the additional elements of: at a computing device, a sensor component, a sensor device; claim 32 recites “an output device external to the computing device”; claim 39 recites “A computing device for facilitating learning, the computing device comprising: a processor; and memory accessible to the processor and storing executable code, wherein when the executable code is executed by the processor”; claim 40 recites “a communications module” and claims 42 recites “a tag sensor module”.  The limitations of the sensor device/component and tag sensor configured to record identification card consist of steps of mere data acquisition which is extra solution activity that does not provide a practical application of an abstract method.  
Applicant’s arguments with respect to claims 27, 39 and 46 have been considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The newly cited reference: Kulack (US 2003/0124493 A1) teaches the newly added limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715